     Case 3:21-cv-00032-GPC-DEB Document 15 Filed 03/10/21 PageID.369 Page 1 of 11




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ASHLEY MULALLEY; SABRINA D.                       Case No.: 21-cv-0032-GPC-DEB
      EDWARDS; and SARAH T. BEKELE,
12
                                      Plaintiffs,       ORDER:
13
      v.                                                (1) DISMISSING PLAINTIFF
14
                                                        BEKELE’S SECOND AND FOURTH
      STARBUCKS CORPORATION;
15                                                      CAUSES OF ACTION AGAINST
      STARBUCKS CORPORATION d/b/a
                                                        DEFENDANT HUDDLESTON; AND
16    STARBUCKS COFFEE COMPANY;
      STARBUCKS COFFEE COMPANY;
17                                                      (2) REMANDING THE CASE
      SHAREE HUDDLESTON; and DOES 1
18    through 10, inclusive,
                                                        [ECF Nos. 5, 6, 8]
19                                  Defendants.
20
21          Before this Court are three motions: (1) Defendant Sharee Huddleston’s Motion to
22    Dismiss Plaintiff Sarah T. Bekele’s Second and Fourth Causes of Action (“MTD”), ECF
23    No. 5; (2) Defendants’ Motion to Compel Arbitration (“MTC”), ECF No. 6; and (3)
24    Plaintiffs’ Motion to Remand (“MTR”), ECF No. 8. Upon considering the motions and
25    related papers, the Court GRANTS the MTD but also REMANDS the case back to state
26    court, without ruling on the MTC.
27
                                                    1
28                                                                           21-cv-0032-GPC-DEB
     Case 3:21-cv-00032-GPC-DEB Document 15 Filed 03/10/21 PageID.370 Page 2 of 11




 1     I.   BACKGROUND
 2          A.     Procedural History
 3          On February 5, 2020, Plaintiff Ashley Mulalley (“Plaintiff Mulalley”) filed a
 4    Complaint in the Superior Court of California for the County of San Diego against
 5    Defendants. Notice Removal Ex. 1, ECF No. 1-2. Defendants consist of Starbucks
 6    Corporation, its d/b/a entity Starbucks Coffee Company, a separate entity labeled
 7    “Starbucks Coffee Company” (collectively “Defendant Starbucks”), Defendant Sharee
 8    Huddleston (“Defendant Huddleston”) who is a management level employee of
 9    Defendant Starbucks, and fictitious Doe Defendants.
10          The Complaint alleged six causes of action: (1) wrongful termination in violation
11    of California’s public policy, against Defendant Starbucks; (2) sexual harassment in
12    violation of California Government Code Section 12940 et seq., against all Defendants;
13    (3) retaliation in violation of California Government Code Section 12940 et seq., against
14    Defendant Starbucks; (4) aiding and abetting sexual harassment in violation of California
15    Government Code Section 12940 et seq., against all Defendants; (5) failure to prevent
16    harassment and retaliation in violation of California Government Code Section 12940(j),
17    (k), against Defendant Starbucks; and (6) negligent hiring, supervision, retention, and
18    training, against Defendant Starbucks.
19          On August 20, 2020, Plaintiff Mulalley filed a First Amended Complaint (“FAC”).
20    Notice Removal Ex. 2 at 3–16, ECF No. 1-3. The FAC generally alleges the same six
21    causes of action but adds Plaintiff Sabrina D. Edwards (“Plaintiff Edwards”) and Plaintiff
22    Sarah T. Bekele (“Plaintiff Bekele”). Defendant Starbucks and Defendant Huddleston
23    were served a copy of the FAC and the related summons on December 9, 2020 and
24    December 12, 2020, respectively.
25          On January 8, 2021, Defendant Starbucks removed the case to the United States
26    District Court for the Southern District of California. Notice Removal, ECF No. 1. A
27
                                                   2
28                                                                              21-cv-0032-GPC-DEB
     Case 3:21-cv-00032-GPC-DEB Document 15 Filed 03/10/21 PageID.371 Page 3 of 11




 1    week later, Defendants filed the MTD and MTC. Concerning the MTD, it requests
 2    Plaintiff Bekele’s claims against Defendant Huddleston be dismissed. ECF No. 5. In
 3    response, Plaintiffs filed a Notice of Non-Opposition, confirming that Plaintiff Bekele
 4    has no claims against Defendant Huddleston. ECF No. 11. Concerning the MTC,
 5    Plaintiffs filed an Opposition, ECF No. 10, and Defendants filed a Reply, ECF No. 13.
 6          On February 4, 2021, Plaintiffs moved to remand the case back to state court.
 7    MTR, ECF No. 8. Defendant Starbucks filed an Opposition. ECF No. 14. Plaintiffs did
 8    not file any reply brief.
 9          B.     Relevant Factual Allegations
10          Plaintiffs, all residents of San Diego County, California, were baristas employed
11    by Defendant Starbucks operating in San Diego County. Plaintiffs Mulalley and
12    Edwards worked at the One America Plaza location and Plaintiff Bekele worked at the
13    Horton Plaza location. FAC 1–3, ECF No. 1-3. Defendant Huddleston, also a resident of
14    San Diego County, supervised Plaintiffs Mulalley and Edwards. Id. ¶ 3.
15          The dispute primarily arises from a series of unwanted sexual advances by a
16    regular customer, Mike Wilkinson. See id. ¶ 11. Plaintiffs had made multiple complaints
17    to their respective supervisors (including Defendant Huddleston) concerning the hostile
18    work environment due to Mr. Wilkinson’s unwelcome behavior. See id. ¶¶ 13, 17–21. In
19    Plaintiff Bekele’s case, she also complained about homeless people masturbating in front
20    of her, which highly offended her. The management did nothing in response to the
21    complaints. See, e.g., id. ¶ 11. In fact, Plaintiff Edwards was instructed to “wait on
22    ‘Mike’ when he came in, because she was the only African-American employee.” Id.
23          Specifically concerning Defendant Huddleston, not only did she fail to resolve the
24    concerns expressed by Plaintiffs Mulalley and Edwards, she was part of the problem.
25    Defendant Huddleston made unwanted physical contact with Plaintiffs Mulalley and
26    Edwards, and did not change her behavior even though she was aware of the Plaintiffs’
27
                                                   3
28                                                                               21-cv-0032-GPC-DEB
     Case 3:21-cv-00032-GPC-DEB Document 15 Filed 03/10/21 PageID.372 Page 4 of 11




 1    aversion to it. See id. ¶¶ 11, 14, 19. When Plaintiff Mulalley complained to Defendant
 2    Huddleston about Mr. Wilkinson, Defendant Huddleston ignored the complaints and cut
 3    Plaintiff Mulalley’s working hours. See id. ¶¶ 13, 18, 20, 21.
 4          Plaintiff Mulalley tried calling the Starbucks company hotline to make her
 5    complaint, but also to no avail. See id. ¶ 13. Eventually, Plaintiffs were “forced to
 6    resign.” See id. ¶¶ 21, 27.
 7    II.   DEFENDANT HUDDLESTON’S MOTION TO DISMISS
 8          The Court first addresses the issue that the parties agree on. Defendant Huddleston
 9    moved to dismiss Plaintiff Bekele’s Second and Fourth Causes of Action. MTD, ECF
10    No. 5. Plaintiffs filed a Notice of Non-Opposition: “Plaintiff Bekele does not make any
11    claims against Defendant Huddleston. Review of the pleading shows this. . . . Plaintiff
12    only makes claims against defendant Starbucks as her employer.” ECF No. 11.
13          Accordingly, the Court DISMISSES with prejudice Plaintiff Bekele’s Second
14    and Fourth Causes of Action against Defendant Huddleston. At the same time, the Court
15    flags that granting the MTD is not a complete dismissal of the Second and Fourth causes
16    of action, as Defendants are aware. See MTD Mem. 2 n.2, ECF No. 5-1 (stating that if
17    the Court does not grant the MTC, “Defendant Huddleston intends to file a further
18    motion to dismiss as to the claims brought by Plaintiffs Mulalley and Edwards”).
19    Plaintiff Bekele still has her Second and Fourth Causes of Action against Defendant
20    Starbucks, and Plaintiffs Mulalley and Edwards preserve their Second and Fourth Causes
21    of Action against all Defendants, including Defendant Huddleston.
22 III.     PLAINTIFFS’ MOTION TO REMAND
23          Plaintiffs moved to remand the case. Defendant Starbucks originally removed this
24    case based on diversity of citizenship because according to Defendant Starbucks,
25    complete diversity exists; Defendant Starbucks is domiciled in the state of Washington,
26    and Defendant Huddleston’s domicile (of California) should be ignored because she was
27
                                                   4
28                                                                               21-cv-0032-GPC-DEB
     Case 3:21-cv-00032-GPC-DEB Document 15 Filed 03/10/21 PageID.373 Page 5 of 11




 1    fraudulently joined. However, the Court rejects Defendant Starbucks’s claim of
 2    fraudulent joinder. Taking Defendant Huddleston’s domicile into account, there is no
 3    complete diversity, and remand is proper. 1
 4          A.     Legal Standard
 5          A defendant may remove to federal court a claim filed in state court that could
 6    have initially been brought in federal court. 28 U.S.C. § 1441(a). However, the court
 7    must remand the case to state court if the district court lacks subject matter jurisdiction.
 8    Id. § 1447(c). “A federal court is presumed to lack jurisdiction in a particular case unless
 9    the contrary affirmatively appears.” United States v. Lee, 472 F.3d 638, 641 (9th Cir.
10    2006) (quoting United States v. Arnaiz, 842 F.2d 217, 219 (9th Cir. 1988)). The removal
11    statute is strictly construed, and any doubt about the right of removal is resolved in favor
12    of remand. Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 550 (9th Cir.
13    2018) (citing Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)). “The presumption
14    against removal means that the defendant always has the burden of establishing that
15    removal is proper.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th
16    Cir. 2009) (quotations omitted).
17          B.     Diversity Jurisdiction and Fraudulent Joinder
18          Defendant Starbucks argues that this Court has diversity jurisdiction over the case.
19    A district court has diversity jurisdiction over any civil action where complete diversity
20    exists between the parties and the amount in controversy exceeds $75,000. See 28 U.S.C.
21
22
      1
        The Court also questions whether Defendant Starbucks’s removal was procedurally
23    proper. The Court could not find any explicit record that Defendant Huddleston
24    affirmatively joins or consents to the removal. See 28 U.S.C. § 1446(b)(2)(A); Prize
      Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1266 (9th Cir. 1999) (discussing the
25    removing party’s burden on the issue, and how the defect must be cured within thirty (30)
26    days), overruled on other grounds; cf. Proctor v. Vishay Intertechnology Inc., 584 F.3d
      1208, 1225 (9th Cir. 2009) (discussing the minimal requirements).
27
                                                    5
28                                                                                 21-cv-0032-GPC-DEB
     Case 3:21-cv-00032-GPC-DEB Document 15 Filed 03/10/21 PageID.374 Page 6 of 11




 1    § 1332(a). Here, the amount in controversy is not in dispute. Compare Notice Removal
 2    ¶ 26, ECF No. 1, with FAC 13, ECF No. 1-3. Instead, the parties disagree whether
 3    complete diversity exists, i.e., whether each plaintiff is of a different citizenship from
 4    each defendant, Grancare, 889 F.3d at 548 (citation omitted). The burden of proof on the
 5    matter lies on the proponent of removal. See Abrego Abrego v. The Dow Chem. Co., 443
 6    F.3d 676, 685 (9th Cir. 2006).
 7          All Plaintiffs are citizens of California. FAC ¶ 1, ECF No. 1-3. Defendant
 8    Starbucks is domiciled in the state of Washington. See Decl. Julie Broxson, ECF No. 3.
 9    Fictitious “Doe” defendants are ignored for determining diversity jurisdiction. See 28
10    U.S.C. § 1441(b)(1). And Defendant Huddleston is allegedly a citizen of California.2
11    FAC ¶ 3, ECF No. 1-3. Thus on the surface, the case lacks complete diversity because
12    Plaintiffs and Defendant Huddleston are citizens of the same state.
13          Defendant Starbucks contends that the Court should ignore Defendant Huddleston
14    for purposes of determining diversity, because she was fraudulently joined in the lawsuit.
15    Indeed, one exception to the complete diversity requirement is if the non-diverse
16    defendant is a “sham” or “fraudulently joined.” 3 See Morris v. Princess Cruises, Inc.,
17    236 F.3d 1061, 1067 (9th Cir. 2001). Fraudulent joinder exists when either (1) there is
18    actual fraud in the pleading of jurisdictional facts; or (2) plaintiff is unable to establish a
19    cause of action against the non-diverse party in state court. Hunter v. Philip Morris USA,
20    582 F.3d 1039, 1044 (9th Cir. 2009) (citation omitted). Defendant Starbucks’s theory of
21
22
23    2
       Defendant Starbucks objects to the Declaration submitted by Plaintiffs’ counsel. ECF
      No. 14-1. The Objection is sustained. Fed. R. Evid. 602. At the same time, the
24
      Objection alone does not negate the allegations of Defendant Huddleston’s citizenship.
25    3
        These are terms of art used for removal purposes, and do not imply any intent to deceive
26    the court or the opposing party. See Mariano v. UPS, Inc., No. 3:13-CV-0776-GPC-
      JMA, 2013 WL 3795709, at *5 (S.D. Cal. July 18, 2013) (citation omitted).
27
                                                      6
28                                                                                   21-cv-0032-GPC-DEB
     Case 3:21-cv-00032-GPC-DEB Document 15 Filed 03/10/21 PageID.375 Page 7 of 11




 1    fraudulent joinder stems from the latter, in which it argues that no viable cause of action
 2    exists against Defendant Huddleston.
 3          There is a “general presumption against fraudulent joinder,” and the removing
 4    party bears the “heavy burden” of overcoming it. Weeping Hollow Ave. Tr. v. Spencer,
 5    831 F.3d 1110, 1113 (9th Cir. 2016) (quoting Hunter, 582 F.3d at 1046). And while the
 6    party arguing fraudulent joinder “is entitled to present the facts showing the joinder to be
 7    fraudulent,” McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (citation
 8    omitted); cf. Morris, 236 F.3d at 1068 (discussing that courts may “pierce the pleadings”
 9    and consider “summary judgment-type evidence” such as declarations and affidavits), the
10    fraudulent joinder claim must still be proven by “clear and convincing evidence,”
11    Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007).
12          Important to note from the discussion above, the fact that courts may consider
13    external evidence by the defendants does not mean that the burden of persuasion
14    somehow shifts to the plaintiffs. In fact, district courts have consistently discussed how
15    “all disputed questions of fact and all ambiguities” must be resolved in favor of the non-
16    removing party. See, e.g., Nasrawi v. Buck Consultants, LLC, 776 F. Supp. 2d 1166,
17    1169–70 (E.D. Cal. 2011); Plute v. Roadway Package Sys., Inc., 141 F. Supp. 2d 1005,
18    1008 (N.D. Cal. 2001) (citing Dodson v. Spiliada Mar. Corp., 951 F.2d 40, 42–43 (5th
19    Cir. 1992)).
20          Yet switching burdens is effectively what Defendant Starbucks is asking the Court
21    to do. Rather than presenting any evidence (e.g., an affidavit or declaration) as initially
22    discussed in the brief, see Opp’n MTR 3, ECF No. 14, Defendant Starbucks merely flags
23    the supposed insufficiencies in the FAC and the MTR. To start, Plaintiffs are under no
24    obligation to “expand upon their allegations” in the MTR, id. at 5, or provide additional
25    evidence. It is rather the removing party’s obligation to provide “clear and convincing
26    evidence” if it wants its way.
27
                                                    7
28                                                                                21-cv-0032-GPC-DEB
     Case 3:21-cv-00032-GPC-DEB Document 15 Filed 03/10/21 PageID.376 Page 8 of 11




 1          In fact, a review of the pleadings indicates that a viable Second Cause of Action
 2    (claims of sexual harassment) exists against Defendant Huddleston. At minimum,
 3    Defendant Starbucks’s characterizations of Plaintiff’s FAC does not meet the burden of
 4    persuasion for the Court to conclude that Defendant Huddleston was fraudulently joined.
 5    On Defendant Starbucks’s argument that the “two” instances of Defendant Huddleston’s
 6    alleged conduct were “isolated,” see id. at 4–5, the FAC indicates otherwise. See
 7    generally FAC ¶ 38, ECF No. 1-3 (discussing how “examples are stated for
 8    representative purposes and are not intended to be exhaustive”). The FAC alleges that
 9    Defendant Huddleston “constantly” approached Plaintiff Mulalley, and that Defendant
10    Huddleston “refused to stop her behavior.” Id. ¶ 19. These articulations already signal
11    something more than a one-off event. Further, the fact that “Ms. Mulalley made it well
12    known that she was a person who does not like to be touched” and that “Huddleston
13    knew Ms. Mulalley was a person who does not like to be touched physically,” id. ¶¶ 14,
14    19, imply that some preceding event occurred, 4 which could point towards pervasiveness.
15    Finally, when Plaintiff Mulalley made a face-to-face verbal complaint to Defendant
16    Huddleston about the sexual misconduct that she experienced, the response she received
17    was that “Starbucks ‘wants the employees to make a connection with the customers.’”
18    Id. ¶ 20 (emphasis added). Given the context of an employee complaining about repeated
19    sexual misbehavior by a customer, such word choices by Defendant Huddleston could
20    also be deemed inappropriate, and further buttress Plaintiffs’ case for severity and
21    pervasiveness.
22
23
24    4
       In fairness, the statement could mean that Plaintiff Mulalley made an upfront
      announcement to Defendant Huddleston before any contact ever occurred. But it could
25    also mean that Defendant Huddleston touched Plaintiff Mulalley, discomfort was
26    expressed, and later Defendant Huddleston touched Plaintiff again. With no evidence
      supporting either way, the Court will not construe the allegations in Defendants’ favor.
27
                                                   8
28                                                                               21-cv-0032-GPC-DEB
     Case 3:21-cv-00032-GPC-DEB Document 15 Filed 03/10/21 PageID.377 Page 9 of 11




 1          Next, the Court rejects Defendant Starbucks’s contention that the pleadings do not
 2    allege a (mis)conduct “based on Plaintiff’s sex.” Plaintiffs Mulalley and Edwards allege
 3    that they were subjected to Defendant Huddleston’s improper physical contact, and both
 4    Plaintiffs were female. In addition, it appears that the female Plaintiffs received
 5    unwanted sexual advances by the male customer due to their sex, yet the response
 6    Plaintiff Mulalley received from her supervisor after lodging her complaints was that she
 7    should “connect” with the customers. 5 It is reasonable to assume that the interaction a
 8    male employee may have had with Defendant Huddleston under the same fact pattern
 9    would be different. At the very least, with no contravening undisputed facts provided by
10    Defendant Starbucks, the Court declines to deem the pleadings insufficient, or lacking
11    any basis for relief.
12          With Plaintiffs Mulalley and Edwards having sufficiently established the Second
13    Cause of Action against Defendant Huddleston, the Court need not address the
14    sufficiency of the Fourth Cause of Action (claims of aiding and abetting sexual
15    harassment). Plaintiffs “need only have one potentially valid claim against a non-diverse
16    defendant.” Knutson v. Allis-Chalmers Corp., 358 F. Supp. 2d 983, 993 (D. Nev. 2005)
17    (collecting cases); see also Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir.
18    1998) (discussing how a defendant must show that the non-diverse entity “cannot be
19    liable on any theory” (emphasis added)). The legal merits of the Fourth Cause of Action
20    ///
21
22
      5
        The FAC also alleges that “Edwards was also instructed by management to wait on
23    ‘Mike’ when he came in, because she was the only African-American employee.” FAC ¶
24    11, ECF No. 1-3. While the allegation is not entirely precise, it could be read as
      Defendant Huddleston instructing Plaintiff Edwards to wait on a male customer with a
25    record of sexually inappropriate behavior due to Plaintiff Edwards’s sex. Again,
26    Defendant Starbucks provides no undisputed facts to construct such statements in its
      favor.
27
                                                    9
28                                                                                21-cv-0032-GPC-DEB
     Case 3:21-cv-00032-GPC-DEB Document 15 Filed 03/10/21 PageID.378 Page 10 of 11




 1    can wait for a separate motion to dismiss, in front of a court that has jurisdiction to
 2    entertain such a motion.
 3          In sum, Defendant Starbucks has failed to meet its burden for the Court to
 4    conclude that no valid cause of action exists against Defendant Huddleston. Accordingly,
 5    Defendant Huddleston, a California citizen, is a proper defendant in this case. And
 6    because Plaintiffs and Defendant Huddleston are all California citizens, there is no
 7    complete diversity among the parties, meaning that this Court lacks jurisdiction based on
 8    diversity of citizenship. With no other basis for federal jurisdiction, the Court
 9    REMANDS the case.
10          C.     Attorney’s Fees and Costs
11          In the MTR, Plaintiffs also request an order requiring Defendants to pay attorney’s
12    fees and costs incurred from the removal, such order being permitted under 28 U.S.C. §
13    1447(c). MTR Mem. 2, ECF No. 8-1.
14          Directing attorney’s fees and costs under the removal/remand statute is not
15    automatic. See 28 U.S.C. § 1447(c) (discussing how the remand order “may” require
16    payment). Rather, “absent unusual circumstances, attorney’s fees should not be awarded
17    when the removing party has an objectively reasonable basis for removal.” Martin v.
18    Franklin Capital Corp., 546 U.S. 132, 136 (2005); see also Lussier v. Dollar Tree Stores,
19    Inc., 518 F.3d 1062, 1065 (9th Cir. 2008) (“But removal is not objectively unreasonable
20    solely because the removing party’s arguments lack merit, or else attorney’s fees would
21    always be awarded whenever remand is granted.”).
22          No part of Plaintiffs’ MTR brief discusses how Defendant Starbucks’s removal
23    rises to the heightened level of objective unreasonableness. Accordingly, the Court
24    DENIES Plaintiffs’ request for attorney’s fees and costs.
25    ///
26
27
                                                    10
28                                                                                 21-cv-0032-GPC-DEB
     Case 3:21-cv-00032-GPC-DEB Document 15 Filed 03/10/21 PageID.379 Page 11 of 11




 1 IV.      DEFENDANTS’ MOTION TO COMPEL ARBITRATION
 2          With the Court remanding the case to state court, it declines to rule on Defendants’
 3    MTC. The Court lacks jurisdiction to opine on the matter.
 4     V.   CONCLUSION
 5          For the foregoing reasons, the Court GRANTS Defendant Huddleston’s Motion to
 6    Dismiss Plaintiff Bekele’s Second and Fourth Causes of Action, ECF No. 5, and
 7    GRANTS Plaintiffs’ Motion to Remand, ECF No. 8.
 8          Accordingly, this Court DISMISSES with prejudice Plaintiff Bekele’s Second
 9    and Fourth Causes of Action against Defendant Huddleston. The Court also REMANDS
10    the case to the Superior Court of California for the County of San Diego for lack of
11    federal subject matter jurisdiction. See 28 U.S.C. § 1447(c) (“If at any time before final
12    judgment it appears that the district court lacks subject matter jurisdiction, the case shall
13    be remanded.”). Related to the remand, the Court DENIES Plaintiffs’ request for
14    attorney’s fees and costs incurred from the removal. In addition, the Court VACATES
15    the hearing on this matter scheduled for March 12, 2021.
16          IT IS SO ORDERED.
17
18    Dated: March 10, 2021
19
20
21
22
23
24
25
26
27
                                                    11
28                                                                                 21-cv-0032-GPC-DEB
